Citation Nr: 1341826	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal must be remanded for referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular TDIU rating.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities are ischemic heart disease, currently evaluated as 60 percent disabling; tinnitus, currently evaluated as 10 percent disabling; and bilateral hearing loss, currently evaluated as 0 percent disabling.  Combined together, the Veteran's disabilities result in a 60 percent rating.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.25.  As the Veteran does not qualify for a schedular TDIU, 38 C.F.R. § 4.16(b) is applicable to his case.  

The Board finds that the Veteran's claim needs to be referred to the Director of C&P for consideration of an extraschedular TDIU.  The Veteran filed his claim for a TDIU in a Form 21-8940 dated January 2011.  That form does not list any education or training either before or after the onset of the Veteran's disabilities.  The only education contained in his claims file is the high school degree noted on his DD-214.  The Veteran worked as a laborer at Ford Motor Company from May 1970 to March 2006.  He worked as a courier for two different employers from April 2006 to September 2010.  

The Veteran underwent a VA examination in November 2011.  With regards to his ischemic heart disease, the examiner stated that his ischemic heart disease limits strenuous physical exertion.  With regards to the Veteran's bilateral hearing loss and tinnitus, the examiner stated that:

[d]ue to the significant high frequency hearing loss, understanding normal conversational speech especially in a noisy environment is very difficult even with the use of amplification.  His hearing loss limits his ability to understand on the telephone and can even make face-to-face communication difficult.  

Considering all lay and medical evidence of record, the Veteran's service-connected ischemic heart disease and hearing disabilities may prevent him from securing and following a substantially gainful occupation.  The Veteran's employment and education histories seem to demonstrate that the Veteran is suited to work as a laborer or in a similar occupation, such as a courier.  However, the Veteran's heart disease may very well prevent him from physical exertion, and his hearing disabilities may preclude him from working in either a noisy factory-type environment or in a sedentary setting that requires verbal communication.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The AOJ must follow the dictates of section 4.16(b) in making this submission.

2.  The AOJ must then re-adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


